DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 10/29/2020 has been entered:
Claim 1 – 16 remain pending in the application;
Claim 5 – 16 remain withdrawn from consideration;
Claim 1 is amended.

Applicant’s amendments to claim OVERCOME each and every 112(f) claim interpretation set forth in the Non-Final Office Action mailed on 07/29/2020, the corresponding 112(f) claim interpretation are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 – 4 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.


First of all, Scheyer does not teach away by including a threaded connection as securing mechanism (see p.8 of Non-Final Office Action). As known in the art, a securing mechanism does not exclude rotation motion of the body where transducers are located. With threaded connection, a part can be rotatably secured to another part. This is consistent with the corresponding disclosure in the specification of present application, which is recited as: “The clip-on cap 10 can be secured to the ultrasound transducer 22 in various ways, including, for example, clips, force fit, threaded connection, etc.” in [0036]. 
Second, since applicant amended claim to include a clip and changed the scope of claim, new reference Lindekugel et al. (US 2014/0180116 A1; priority date on 10/08/2009) (hereinafter “Lindekugel”) is introduced in the new grounds of rejection to 
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejections to all other dependent claims, applicant’s remarks submitted on p.9 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are not effective to overcome the new grounds of rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.8 – 9 have been fully considered but they are not persuasive and the amendment renders the arguments moot. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Scheyer (US 2006/0167473 A1; published on 07/27/2006) in view of Mohamedali et al. (US 2010/0256461 A1; published on 10/07/2010) (hereinafter "Mohamedali"), Cheng et al. (US 2006/0253007 A1; published on 11/09/2006) (hereinafter "Cheng"), Van Wormer (US 5,259,837; published on 11/09/1993) and Lindekugel et al. (US 2014/0180116 A1; priority date on 10/08/2009) (hereinafter “Lindekugel”).

Regarding claim 1, Scheyer teaches an ultrasound transducer cap (10) ("FIG. 10 to 16 depict a second embodiment example of the invention, in which is also provided a 
a hollow body (12) with an internal cavity ("Closure part 16 is formed in the shape of a portion of the shell of a hollow cylinder." [0062]) that is adapted to receive an ultrasound transducer (22) ("On the shell wall 5 of tube 1 is disposed an ultrasonic sensor 27 …" [0059]; see Fig.11), the hollow body (12) comprising:
an ultrasound transducer window (18) ("…  with an opening 34." [0062]) disposed along a length of the hollow body (12) ("An edge 17 of this opening has a section 17 a, extending helically about the longitudinal axis of the closure part 16, and an axially extending section 17 b distally adjoining thereon. Edge 23 of opening 34 extends in the axial direction." [0062]; see Fig.12, 13) that is configured to provide an unblocked line of sight between the ultrasound transducer (22) housed within the hollow body (12) ("On the shell wall 5 of tube 1 is disposed an ultrasonic sensor 27 …" [0059]; see the position of ultrasound sensor 27 in Fig.11, there is no obstruction of ultrasound sensor) and a rectal wall (62) (“This tube 1 can be inserted with its distal end 2 through the anus of a patient into the rectum.” [0031]; the limitation of line of sight between sensor and rectal wall is intended use of the apparatus, which does not have any weight in patentability).
Scheyer fails to explicitly teach a first light emitter (14) disposed along a first edge (26) of the ultrasound transducer window (18); a first light detector (16) disposed along a second edge (28) of the ultrasound transducer window (18); and an ultrasound fiducial located adjacent to the first light emitter or first light detector; and wherein the ultrasound transducer cap (10) is clipped to the ultrasound transducer (22) to secure the ultrasound transducer cap (10) to the ultrasound transducer (22).

a first light detector (16) ("Body 81 also supports … a number of sensors 14." [0091]; Fig.8) disposed along a second edge (28) of the ultrasound transducer ("… light sources 25 and sensors 14 are arranged in rows between blocks of ultrasound transducers 82." [0091]; Fig.8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the light emitters and detectors disposed on the hollow body as taught by Mohamedali. Doing so would make it possible to provide "practical and cost-effective systems that provide physicians and other medical practitioners with additional information regarding conditions that may affect the health of their patients" (see Mohamedali; [0005]).
Scheyer in view of Mohamedali fails to explicitly teach wherein the light emitter and light detector are disposed on the edge of the window; and an ultrasound fiducial located adjacent to the first light emitter or first light detector; and wherein the ultrasound transducer cap (10) is clipped to the ultrasound transducer (22) to secure the ultrasound transducer cap (10) to the ultrasound transducer (22).
However, in the same field of endeavor, Cheng teaches a first light emitter (14) ("… sensor patch 3120 that includes two electromagnetic transmitters 3122 and 3130 
a first light detector (16) ("… sensor patch 3120 that includes …  four electromagnetic receivers 3126, 3128, 3134 and 3136." [0186]) disposed along a second edge (28) of the ultrasound transducer window (18) (see Fig.31a and 31b, the ultrasound transducer is embedded in the space which is equivalent to the window as shown in the cross-section view in Fig.31b, therefore, emitter 3122 is on the edge of the window).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the light emitters and detectors disposed on the sensor patch as taught by Cheng. By attaching the sensor patch of Cheng on the hollow tube of Scheyer, it would be possible "to enhance the accuracy of the monitoring of the system" (see Cheng; [0022]).
Scheyer in view of Mohamedali and Cheng fails to explicitly teach an ultrasound fiducial located adjacent to the first light emitter or first light detector; and wherein the ultrasound transducer cap (10) is clipped to the ultrasound transducer (22) to secure the ultrasound transducer cap (10) to the ultrasound transducer (22).
However, in the same field of endeavor, Van Wormer teaches an ultrasound fiducial (“… acoustic markers 23, 24, positioned proximally and distally of balloon catheter 10', comprise a plurality of coils 25.” Col.4, Ln.12 – 32) located adjacent (see 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the acoustic markers as taught by Van Wormer. Doing so would make it possible that operation “can be accomplished by non-radiographic ultrasonic guidance obviating the risks inherent to the traditional use of contrast agents and ionizing radiation” (see Van Wormer; Col.2, Ln.25 – 37).
 In addition, Mohamedali also teaches light sources 25 and sensors 14 positioned on the tip area of instrument as shown in Fig.4 and 8 (see Mohamedali; [0091]). The light sources and sensors as taught by Mohamedali can be positioned on the same region of instrument as the balloon region and keep the acoustic markers which is taught by Van Wormer.
Scheyer in view of Mohamedali, Cheng and Van Wormer fails to explicitly teach wherein the ultrasound transducer cap (10) is clipped to the ultrasound transducer (22) to secure the ultrasound transducer cap (10) to the ultrasound transducer (22).
However, in the same field of endeavor, Lindekugel teaches wherein the ultrasound transducer cap (10) is clipped to the ultrasound transducer (22) to secure the ultrasound transducer cap (10) to the ultrasound transducer (22) (“Note that the probe cap 160 and other caps discussed herein can be configured to mate with the head portion of the ultrasound probe in a variety of ways, including … clip-pocket engagement …” [0087]).


Regarding claim 2, Scheyer in view of Mohamedali, Cheng, Van Wormer and Lindekugel teaches all claim limitations, as applied in claim 1, and Mohamedali further teaches a second light emitter (14) disposed adjacent to the first light detector (16); and a second light detector (16) disposed adjacent to the first light emitter (14) ("Body 81 also supports a number of NIRS light sources 25 and a number of sensors 14." [0091]; see Fig.8, considering the top black dot 25 is the first light emitter, the white dot 14 left to it is the second light detector; then the bottom black dot is the second light emitter, and the bottom white dot left to it is the first light detector).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the light emitters and detectors disposed on the hollow body as taught by Mohamedali. Doing so would make it possible to provide "practical and cost-effective systems that provide physicians and other medical practitioners with additional information regarding conditions that may affect the health of their patients" (see Mohamedali; [0005]).

force {pressure} sensors." [0054]; a touch sensitive electrode is an inherent component of force sensor) disposed on an outer surface of the hollow body (12) ("… comprises a sleeve 12 carrying one or more sensors 14." [0051]; "Sleeve 12 may comprise an elastic tube ..." [0052]; see Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the sensors disposed on the hollow body as taught by Mohamedali. Doing so would make it possible to provide "practical and cost-effective systems that provide physicians and other medical practitioners with additional information regarding conditions that may affect the health of their patients" (see Mohamedali; [0005]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scheyer in view of Mohamedali, Cheng, Van Wormer and Lindekugel, as applied in claim 3, and further in view of Wei et al. (US 4,726,651; published on 02/23/1988) (hereinafter "Wei").

Regarding claim 4, Scheyer in view of Mohamedali, Cheng, Van Wormer and Lindekugel teaches all claim limitations, as applied in claim 3, except wherein the touch 
However, in the same field of endeavor, Wei teaches wherein the touch sensitive electrode (30) is a ring that surrounds one of the first light emitter (14) and the first light detector (16) ("FIG. 1 shows an illustrative coated fiber of the invention 10 comprising a core 11, cladding 12, and piezoelectric coating 13. The invention is useful with any optical fiber on which a piezoelectric or pyroelectric coating is desired." Col.2, Ln.29 - 42; see Fig.1, the cross-section view of piezoelectric 13 is ring shape, and in the Material Science, piezoelectric is sensitive to pressure/force/touch).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to replace one of the fiber based light emitter or fiber based detector as taught by Mohamedali with the piezoelectric coated fiber as taught by Wei. Doing so would make it possible to provide "a useful way to modulate light signals transmitted through the fiber" (see Wei; Col.2, Ln.13 - 20).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793